Title: To George Washington from Brigadier General Charles Scott, 21 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Kings Street [N.Y.] Sept. 21st 1778
          
          The fleet I mentiond to Your Excellency in My last coming from the eastward, I have Just been Able to Learn whither they had any troops on board A person imployd for that purpose informs me That on the 18th & 19th they came too off whitestone Where they disembarked, (he thinks) between Five and Seven thousand Men, who incamped on the Ground in That Neighbourhood. they Brought with them and also Landid about one hundred and fifty Cattle and about twice that Number of Sheep. he informs Me that they are the troops that went to reinforce Rhod Island Returnd. I have this intillegence by another person both of which agree.
          I have not been able to reconoeter this countray in order to fix upon a proper post for my Detachment but have had the field officers imployd on that duty, who report to me that there is no post Short of five miles above Claps Tavern on or Near the Bedford road, that is farther Back Than I would wish to take post. but if no Strong Ground can be found Short of it, I suppose we Shall be oblig’d to take it. but first wish to know whither I shall answer the purpose Your Excellency Intended, by taking post at that Distance from The enemy. the flower that was left at Wrights Mills for my Detachment proving bad has obligd Me to Send to Croton Bridg all the Spare wagons We had, which has delaid the removal of the Stors in this Neighbourhood exceedingly. however I am in hopes they will be got away in about three Days—Thirty of the New England men deserted Last night who bent thier Course to the Eastward I detached Forty Dragoons and the Same Number of Infantry immidiatly in persute of them. I make no doubt the whole will be Brought back this Day I am led to believe that they have been proswaded To Desert by an officer of the Regt to which they Belong. this I shall not be able to know with Certainty untill some of them are Brought back as 
            
            
            
            Some of the Soldiers preasant Says that they War told it by some of those who have Deserted I should be proud (if they are taken) that they may Be tryed and punished hear as it will be a good E<xample> to the rest of the Corps—I have not b<mutilated>ar any thing to be depended on from <New York>, the two persons I have there for that purspose Is not Yet come out. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        